Nicor Inc. Form 8-K Exhibit 10.11 Nicor Gas Supplementary Retirement Plan (As Amended And Restated for Post-2004 Benefits, Effective January 1, TABLE OF CONTENTS Page SECTION 1 GENERAL - 1 - 1.1 History, Purpose and Effective Date - 1 - 1.2 Source of Benefit Payments - 1 - 1.3 Applicable Laws - 2 - 1.4 Gender and Number - 2 - 1.5 Notices - 2 - 1.6 Action by Employers - 2 - 1.7 Limitations on Provisions - 2 - 1.8 Claims and Review Procedures - 2 - 1.9 Definitions - 2 - SECTION 2 PARTICIPATION - 3 - 2.1 Eligibility to Participate - 3 - 2.2 Beneficiary - 3 - 2.3 Plan Not Contract of Employment - 4 - SECTION 3 AMOUNT AND PAYMENT OF PLAN BENEFIT - 4 - 3.1 Amount of Supplemental Retirement Benefit - 4 - 3.2 Distributions - 4 - 3.3 Payment Upon Death - 5 - 3.4 Distributions To Persons Under Disability - 5 - 3.5 Benefits May Not Be Assigned or Alienated - 5 - SECTION 4 AMENDMENT AND TERMINATION - 5 - 4.1 Amendment and Termination - 5 - 4.2 Successors - 6 - SECTION 5 COMMITTEE - 6 - 5.1 Membership - 6 - 5.2 Powers of Committee - 6 - 5.3 Delegation by Committee - 7 - 5.4 Information to be Furnished to Committee - 7 - 5.5 Committee’s Decision Final - 7 - 5.6 Liability and Indemnification of the Committee - 7 - SECTION 6 CODE SECTION 409A - 8 - 6.1 Section 409A Compliance - 8 - 6.2 Special Distribution - 8 - APPENDIX A - 9 - Nicor Gas Supplementary Retirement Plan (As Amended And Restated for Post-2004 Benefits, Effective January 1, SECTION 1 General 1.1History, Purpose and Effective Date.Northern
